



Exhibit 10.39
cbalogoa34.jpg [cbalogoa34.jpg]




November 29, 2019


Christine Perich
402 Wood Street
Fort Collins, CO 80524
Re:    Employment Agreement
Dear Christine:
This letter amends and supersedes your employment letter dated March 25, 2019,
and any prior formal or informal agreement regarding your employment by Craft
Brew Alliance, Inc. (the “Company”), with the exception of any confidentiality,
noncompetition, and/or nonsolicitation agreement(s) you have entered into with
the Company.
This letter constitutes your Employment Agreement (this “Agreement”) with the
Company, effective November 29, 2019 (the “Effective Date”). You and the Company
are collectively referred to in this Agreement as “the Parties” (or individually
as a “Party”). This Agreement sets forth the terms and conditions of your
employment with the Company as its Chief Financial and Strategy Officer,
Executive Vice President, and Treasurer as of the Effective Date. Capitalized
terms not otherwise defined in the body of this Agreement have the meanings set
forth on Exhibit A.
1.Term


The term of this Agreement shall be from the Effective Date through December 31,
2020 (the “Contract Term”), subject to Section 3 of this Agreement, provided,
however, that, in the event that, prior to December 31, 2020, the Company enters
into an agreement providing for a Change in Control Event or the Company
experiences a Change in Control Event, the Contract Term will extend to the
later of (a) the second anniversary of the Change in Control Event and (b)
December 31, 2020. In the event of a termination by either Party without Cause
or Good Reason on or before the end of the Contract Term, the terminating Party
shall provide the other Party with at least 30 days’ written notice of
termination. For the avoidance of doubt, the Agreement and Plan of Merger (the
“Merger Agreement”), by and between Anheuser-Busch Companies, LLC, Barrel
Subsidiary, Inc. and the Company, dated as of November 11, 2019, constitutes an
agreement providing for a Change in Control Event and the consummation of the
transactions contemplated by the Merger Agreement constitutes a Change in
Control Event.
2.Compensation and Benefits


2.1    Base Compensation


As of the Effective Date, your base salary rate for the Contract Term is
$290,000.





--------------------------------------------------------------------------------





2.2    Short-Term Incentive Compensation


You will be eligible for short-term incentive (“STI”) compensation under the
Company’s Annual Cash Incentive Plan. Your total STI target amount for the nine
months ending December 31, 2019, is $141,375 (65% of base salary rate prorated
for nine months). The payout of the STI award will be based on the achievement
of corporate performance goals previously established by the Company’s
Compensation Committee (“the Committee”) for STI awards for fiscal 2019 (70% of
the total), as well as on individual performance goals (“MBOs”) approved by the
Committee (30% of the total), with the level of achievement of such goals
determined by the Committee by March 15, 2020. Payment of the resulting STI cash
incentive amount will be made no later than March 31, 2020, provided that you
remain employed through that date. Similarly, your total STI target amount for
fiscal 2020 will be 65% of your base salary rate approved by the Committee for
2020. Incentive compensation payable based on achievement of your fiscal 2020
STI performance goals will be paid no later than March 15, 2021, provided that
you remain employed through the end of the Contract Term.
2.3    Long-Term Incentive Compensation


You will also be eligible to participate in the Company’s 2014 Stock Incentive
Plan (or its successor), with awards to be evidenced by award agreements
substantially in the applicable form previously approved by the Committee, as
follows:
(a)Effective April 1, 2019, you received three awards of restricted stock units
(“RSUs”). The first award of RSUs was for a number of shares with a value equal
to $16,312.50, based on the closing price of the Company’s common stock on
February 21, 2019, and vesting on March 31, 2020. The second award was for a
number of shares with a value equal to $43,500, based on the closing price of
the Company’s common stock on February 21, 2019, and vesting on December 31,
2020. The third award was for a number of shares with a value equal to $65,250,
based on the closing price of the Company’s common stock on February 21, 2019,
and vesting on March 31, 2022.


(b)Also effective on April 1, 2019, you received three awards of performance
shares (“PSUs”), as follows:


(i)The first award of PSUs was for a number of shares with a value of $50,750,
based on the closing price of the Company’s common stock on February 21, 2019,
and tied to the performance goals and with the terms established by the
Committee for performance share awards granted in 2017. To the extent vested,
the first award of PSUs will be settled no later than April 30, 2020, provided
that you remain employed through that date.
(ii)The second award of PSUs was for a number of shares with a value of
$101,500, based on the closing price of the Company’s common stock on February
21, 2019, and tied to the performance goals and with the terms established by
the Committee for performance share awards granted in 2018. To the extent
vested, the second award of PSUs will be settled no later than March 15, 2021,
provided that you remain employed through the end of the Contract Term.
(iii)The third award of PSUs was for a number of shares with a value of
$152,250, based on the closing price of the Company’s common stock on February
21, 2019, and tied to the performance goals and with the terms established by
the Committee for performance share awards granted in 2019. To the extent
vested, the third award of PSUs will be settled no later than April 30, 2022,
provided that you remain employed through that date.





--------------------------------------------------------------------------------





(c)In the first quarter of 2020, you will receive similar awards of RSUs and
PSUs with a total value on the grant date equal to 75% of your base salary
approved by the Committee for 2020.


2.4    Employee Benefits


You are eligible to participate in employee benefit programs made available to
the Company’s executive officers. You will receive paid time off consistent with
the policies for executive officers of the Company.
2.5    Payroll Deductions and Tax Withholding
All compensation payable pursuant to this Agreement, whether in cash, shares of
the Company’s common stock, or other property, will be subject to required tax
withholdings and other payroll deductions.
3.Termination & Severance


3.1    Termination During Contract Term


Except as provided in Section 3.2, in the event that (a) the Company terminates
your employment effective on a date prior to or as of the end of the Contract
Term for any reason other than Cause or (b) you terminate your employment prior
to or as of the end of the Contract Term due to Good Reason, the Company will
continue to pay you your then current base salary for 12 months from your
termination date (the “Severance Period”). The severance payments under this
paragraph shall not exceed two times the lesser of (y) the sum of your
annualized compensation based upon your base salary rate in the year preceding
the year in which your employment is terminated (adjusted for any increase
during that year that was expected to continue indefinitely if your employment
had not terminated) and (z) the applicable dollar limit under Section 401(a)(17)
of the Internal Revenue Code of 1986, as amended (the “Code”), for the calendar
year in which your employment is terminated.
In addition, if you become entitled to severance pay under the first paragraph
of this Section 3.1, the Company will also make a lump sum payment to you within
45 days of your termination of employment in an amount equal to the amount
necessary to pay your COBRA premiums for continuation of group health insurance
coverage during the Severance Period based on such premiums in effect on the
date of your termination.
3.2    Termination in Connection with a Change in Control Event.


In the event that (a) the Company experiences a Change in Control Event and
(b) either (i) the Company terminates your employment effective on a date prior
to the second anniversary of the Change in Control Event for any reason other
than Cause or (ii) you terminate your employment prior to the second anniversary
of the Change in Control Event due to Good Reason, and (c) in the case of a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event, you represent and warrant that, as of the termination of your
employment, you have not entered into any understanding or arrangement with the
acquiring individual or entity regarding future employment, the Company will (A)
make a lump sum payment to you within 45 days of the termination of your
employment equal to the sum of: (1) your then current monthly base salary (or,
if greater, your monthly base salary as in effect immediately prior to the
Change in Control Event) multiplied by 18; (2) an amount equal to the amount
necessary to pay your COBRA premiums for continuation of group health insurance





--------------------------------------------------------------------------------





coverage for 18 months based on such premiums in effect on the date of your
termination (or, if greater, your COBRA premiums as in effect immediately prior
to the Change in Control Event); and (3) your full target STI bonus amount for
the year in which your termination of employment occurs (or, if greater, your
full target STI bonus amount for the year in which the Change in Control Event
occurs) and (B) effective immediately prior to your termination of employment:
(x) fully vest all Restricted Stock Units; (y) fully vest and cause to become
immediately exercisable all outstanding stock options granted to you prior to
the Change in Control Event; and (z) pay out, within 45 days following your
termination of employment, any applicable outstanding Performance Share Award
based, as determined in the reasonable discretion of the Compensation Committee,
on the pro rata portion of the performance period that has lapsed and the extent
to which progress towards the applicable performance goals has been achieved;
provided, however, that each outstanding Performance Share Award shall be
treated as earned and vested at no less than 33% of the target amount. The
payments and benefits under this Section 3.2 are in lieu of the benefits under
Section 3.1, and in no event will you be paid benefits under both Sections 3.1
and 3.2.
Notwithstanding the foregoing, in the event that (A) the Company experiences a
Change in Control Event described in Paragraph (c) of the definition of Change
in Control Event and (B) prior to the date of payment under this Section 3.2 you
accept a position with the acquirer of the Company’s assets, which in any other
Change in Control Event would not justify a termination for Good Reason under
clause (b)(ii) of the preceding paragraph, all benefits under Sections 3.1 and
3.2 will be forfeited.
The Parties agree and acknowledge that their intent is that none of the benefits
payable under this Section 3.2 shall constitute an “excess parachute payment”
under Section 280G of the Code that would give rise to an excise tax under
Section 4999 of the Code or a loss of deduction under Section 280G of the Code.
To give effect to that intent, and notwithstanding any other provision of this
Agreement to the contrary, the Parties specifically agree that the aggregate
amount of the benefits payable to you or for your benefit that constitute
“parachute payments” within the meaning of Section 280G(b)(2) of the Code, under
this Agreement or any other agreement or arrangement between you and the
Company, shall not exceed 2.99 multiplied by your “base amount,” as defined in
Section 280G(b)(3) of the Code (the “Maximum Benefit Amount”). The Company shall
make all calculations and determinations under this Section 3.2 (including
application and interpretation of the Code and related regulatory,
administrative and judicial authorities) in good faith, which calculations and
determinations shall be binding on you absent manifest error. The Company shall
provide you with a reasonable opportunity to review and comment on the Company’s
calculations. If at any time it is determined that the amount paid to you or for
your benefit pursuant to this Agreement or any other agreement or arrangement
between you and the Company exceeded the Maximum Benefit Amount, you shall
immediately repay the excess to the Company, together with interest from the
date of original payment to you at the discount rate applicable under
Section 280G(d)(4) of the Code.
3.3    Termination at End of Contract Term


At least 60 days prior to expiration of the Contract Term, the parties will meet
and discuss whether to continue this Agreement in some form. If the parties have
not negotiated a replacement agreement or renewal of this Agreement at
expiration of the Contract Term, this Agreement shall terminate (except with
respect to any obligations that expressly extend beyond termination, including
but not limited to the obligations set forth in Sections 3.1 and 3.2, above).
3.4    Release of Claims
The Company will require you to execute an appropriate general release of all
claims that you may have relating to your employment with the Company and
termination of your employment as a condition to your receipt of any severance
payments or other benefits under this Agreement other than





--------------------------------------------------------------------------------





those required by law or provided to employees generally. If such general
release of claims is not executed within 30 days following the date your
employment with the Company is terminated, all severance payments and other
benefits payable after such 30‑day period will be forfeited, and you agree to
repay any severance payments, and the value of other benefits, paid to you
during such period.
4.Nonsolicitation and Confidentiality


You acknowledge and agree that you have previously executed and delivered the
Employee Noncompetition and Nonsolicitation Agreement attached hereto as Exhibit
B prior to the Effective Date.
5.Signing and Retention Bonuses


You previously received a cash signing bonus of $37,700, plus a one-time award
of unrestricted shares of the Company’s Common Stock with a value equal to
$65,250, based upon the per share closing price of the Common Stock on the
Effective Date. In addition, if you remain employed with the Company under this
Agreement through March 31, 2020, you will remain entitled to a one-time,
lump-sum cash retention bonus on that date equal to 65% of the total STI award
paid to you under the Company’s Annual Cash Incentive Plan for 2019; provided
that such payment will not be more than $91,894 or less than $56,550 (“Retention
Bonus”). If you fail, for any reason, to remain employed with the Company
through March 31, 2020, you will not be entitled to the Retention Bonus.
6.Code Section 409A


For purposes of this Agreement, a termination of your employment will be deemed
to occur only when or if there has been a “separation from service” as such term
is defined in Treasury Regulation Section 1.409A-1(h). The severance payments
and other benefits under this Agreement are intended to be exempt from the
requirements of Section 409A of the Code by reason of all payments under this
Agreement being either “short-term deferrals” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) or separation pay due to involuntary
separation from service under Treasury Regulation Section 1.409A-1(b)(9)(iii).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving these exemptions.
7.Severability


In the event that a court of competent jurisdiction determines that a provision
of this Agreement is unenforceable or not fully enforceable, the Parties agree
that this Agreement is severable and should be enforced to the full extent
allowed by law to best effectuate the intentions of the Parties.
8.Successors


(a)    This Agreement is personal to you, and, without the prior written consent
of the Company, shall not be assignable by you other than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 10(c),
without your prior written consent, this Agreement shall not be assignable by
the Company.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company





--------------------------------------------------------------------------------





to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.
9.Code of Conduct


By your signature below, you agree to comply with the Company’s Code of Conduct
and Ethics as in effect from time to time, and to be subject to the Company’s
policies and procedures in effect from time to time for senior executives of the
Company.
10.Indemnification


As an officer of the Company, you will be covered by the indemnification
obligations to officers of the Company under the Company’s Articles of
Incorporation and by the Company’s liability insurance policy covering directors
and officers.
We look forward to having you as a member of our team for years to come.
Sincerely,
/s/Andrew J. Thomas
Andrew J. Thomas
Chief Executive Officer
Acknowledged and Agreed:
/s/Christine Perich                 Date: November 29, 2019
Christine Perich
Attachments:     Exhibit A (Definitions)
Exhibit B (Employee Confidentiality/Proprietary Information Agreement)





















































--------------------------------------------------------------------------------





EXHIBIT A
Definitions
1.    “Cause” shall mean that (a) you have willfully engaged in conduct which
has substantially and adversely impaired the interests of the Company; (b) you
have been convicted of or pled guilty or no lo contendere to a felony crime,
other than a traffic offense; (c) you have engaged in conduct which constitutes
a violation of a significant Company policy or the Company’s Code of Conduct and
Ethics as in effect from time to time, which conduct has substantially and
adversely impaired the interests of the Company; or (d) you have repeatedly
refused to obey lawful directions of the Board. Following a Change in Control
Event, for purposes of this definition, no act or failure to act, on your part,
shall be considered willful” unless it is done, or omitted to be done, by you in
bad faith or without reasonable belief that your action or omission was in the
best interests of the Company. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board [or upon the
instructions of the Chief Executive Officer or a senior officer of the Company]
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company. The cessation of your employment shall not be deemed
to be for Cause unless and until there shall have been delivered to you a copy
of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
the conduct constituting Cause, and specifying the particulars thereof in
detail. Following a Change in Control Event, for purposes of this definition,
Board shall mean the board of directors of the ultimate parent entity of the
Company or its successor. Any notice of termination for Cause pursuant to
subsections (c) or (d) shall be made in writing, which notice shall set forth in
detail all acts or omissions upon which the Company is relying for such
termination and which shall provide you at least thirty days to cure same.
2.    “Change in Control Event” shall mean the occurrence of any of the
following events:
(a)    Any one person or entity, or more than one person or entity acting as a
group (as defined in Treasury Regulation Section 1.409A-3), acquires ownership
of stock of the Company that, together with stock previously held by the
acquirer, constitutes more than 50 percent of the total fair market value or
total voting power of the Company’s stock, including, without limitation, any
such acquisition pursuant to a merger involving the Company or any of its
subsidiaries. If any one person or entity, or more than one person or entity
acting as a group, is considered to own more than 50 percent of the total fair
market value or total voting power of the Company’s stock, the acquisition of
additional stock by the same person or entity or persons or entities acting as a
group does not cause a Change in Control Event. An increase in the percentage of
stock owned by any one person or entity, or persons or entities acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property, is treated as an acquisition of stock; or
(b)    A majority of the members of the Board is replaced during any 12‑month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of appointment or election; or
(c)    Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the 12‑month period ending on the date
of the most recent acquisition by





--------------------------------------------------------------------------------





that person or entity or persons or entities acting as a group) assets from the
Company that have a total gross fair market value equal to at least 75 percent
of the total gross fair market value of all the Company’s assets immediately
prior to the acquisition or acquisitions. Gross fair market value means the
value of the Company’s assets, or the value of the assets being disposed of,
without regard to any liabilities associated with these assets.
In determining whether a Change in Control Event has occurred, the attribution
rules under Section 318 of the Code will apply to determine stock ownership. The
stock underlying a vested option is treated as owned by the individual who holds
the vested option, and the stock underlying an unvested option is not treated as
owned by the individual who holds the unvested option.
3.    “Good Reason” shall mean the occurrence of one or more of the following
events without your consent: (a) a material reduction in your base compensation;
(b) a material reduction in your authority, duties, status, reporting
requirements or responsibilities as the Company’s Chief Financial and Strategy
Officer (including any such reduction occurring solely as a result of the
Company’s ceasing to be a publicly traded entity); (c) a material reduction in
the authority, duties, or responsibilities of the person or persons to whom you
report (including, if applicable, a requirement that you report to a Company
officer or employee instead of reporting directly to the Board or, following a
Change in Control Event, the board of directors of the ultimate parent entity of
the Company or its successor); (d) a relocation of your principal office to a
location that is more than 35 miles from its current location; or (e) the
failure of any successor of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place; or (e) a
material breach of this Agreement by the Company; provided, however, that “Good
Reason” shall only be deemed to have occurred if: (i) within 90 days after the
initial existence of the circumstances constituting “Good Reason,” you provide
the Company with a written notice describing such circumstances; (ii) the
Company fails to cure the circumstances within 30 days after the Company
receives your notice; and (iii) you terminate your employment with the Company
within 90 days of the date of your notice.



























--------------------------------------------------------------------------------





EXHIBIT B
EMPLOYEE CONFIDENTIALITY AND NONSOLICITATION AGREEMENT
In consideration of and as a condition of the granting of employment with Craft
Brew Alliance, Inc. (“Company”), Employee agrees as follows:
1.
Covenant Not To Hire Or Solicit Other Employees. Subject to applicable state law
requirements, Employee will not during Employee’s employment and for a period of
two (2) years after termination of Employee’s employment employ in any business
competitive with or otherwise similar to that of Company’s any current employee
of Company or any employee of Company whose employment with Company terminated
within the previous thirty (30) days, nor will Employee otherwise solicit or
induce or attempt to solicit or induce any current employee of Company to
terminate his or her employment with Company for any reason.

2.
Confidentiality. Employee agrees, both during Employee’s employment and after
termination of Employee’s employment, to protect and preserve as confidential
and to not disclose to any person or entity or use any and all Confidential
Information, as defined below, acquired during Employee’s employment with
Company. “Confidential Information” is defined as: financial information related
to the operation of Company’s business; all formulas, recipes, and procedures
relating to the production of Company’s products and all information related to
such production; Company’s unique marketing plans; and the preferences of
Company’s customers, but does not include information considered part of the
public domain.

3.
No Violation of Other Obligations. I certify that my working for Company does
not violate any contractual obligations I owe to any third party. I will not
disclose to Company or use during my employment any trade secrets or other
confidential information of any third party without that party’s consent. I
acknowledge that Company wishes me to abide strictly by the terms of valid and
enforceable obligations I have to prior employers. I will inform my
manager/supervisor whenever I believe a task I am to perform for Company could
jeopardize my ability to abide by those obligations.

4.
Company Materials. All notes, files, data, disks, tapes, reference items,
sketches, drawings, memoranda, records, and other materials in whatever form in
any way relating to any of the information referred to in paragraph 2 above or
otherwise to Company’s business shall belong exclusively to Company. Employee
agrees to immediately turn over to Company, without retaining any copies, all
such materials in Employee’s possession or under Employee’s control at any time
at the request of Company or, in any event, upon the termination of Employee’s
employment with Company for any reason.

5.
Work Made For Hire. All creative work, including but not limited to computer
programs or models, templates, marketing plans, designs, graphics, techniques,
processes, documentation, formulae, products, and technical information prepared
or originated by Employee for Company at any time during Employee’s employment
with Company, constitutes work made for hire. All rights to this work, as well
as enhancements and modifications to it, are owned by Company; and, in any
event, Employee hereby assigns to Company all rights, title, and interest
whether by way of copyright, trade secret, or otherwise, in all such work,
whether or not subject to protection by copyright laws or other intellectual
property laws. Employee shall take all actions reasonably requested by Company
to vest ownership of such creative work in Company and to permit Company to
obtain copyright, trademark, patent, or similar protection in its name.

6.
Accounting for Profits. If Employee violates any of the provisions of this
Agreement, Company shall be entitled to an accounting and repayment of all
profits, compensation, royalties, commissions, remunerations or benefits which
Employee directly or indirectly shall have realized or may realize relating to,
growing out of, or in connection with any such violation. Such remedy shall be
in addition to and not in lieu of any injunctive relief or other rights or
remedies to which Company is or may be entitled at law or in equity or otherwise
under this Agreement.

7.
Injunctive Relief. Employee understands and agrees that Company shall suffer
irreparable harm in the event that Employee breaches any the provisions of this
Agreement and that monetary damages shall be inadequate to fully compensate
Company for such breach. Accordingly, Employee agrees that, in the event of a
breach or threatened breach by Employee of any of the provisions of this
Agreement, Company, in






--------------------------------------------------------------------------------





addition to and not in lieu of any other rights, remedies or damages available
to Company at law or in equity, shall be entitled to a temporary restraining
order, preliminary injunction and permanent injunction in order to prevent or
restrain any such breach or threatened breach by Employee, or by any or all of
Employee’s partners, co-venturers, employers, employees, servants, agents,
representatives, and any and all persons directly or indirectly acting for, on
behalf of or with Employee.
8.
Remedies in General. If Employee fails to abide by this Agreement or any
provision of it, Company will be entitled to specific performance, including
immediate issuance of a temporary restraining order or preliminary injunction
enforcing this Agreement, and to judgment for damages caused by Employee’s
breach, and to any other remedies provided by applicable law. Subsequent
employers shall have this covenant disclosed to them either by Employee or by
Company at the discretion of Company. The provisions of this Agreement are in
addition to and not in lieu of any rights or obligations of Company or Employee
under any applicable statute, regulation, or common law.

9.
Attorney Fees. In the event this Agreement is placed in the hands of any
attorney or in any action at law or in equity, administrative proceeding, or
arbitration instituted to enforce or interpret the terms of this Agreement,
including proceedings before any bankruptcy court of the United States, the
prevailing party shall be entitled to recover from the other party reasonable
attorneys fees, costs, and necessary disbursements at trial and on any appeal
therefrom, in addition to any other relief to which such party may be entitled.

10.
Severability. If any provision, or portion thereof, in this Agreement is invalid
or legally unenforceable, it shall be enforced to the extent possible, and all
other provisions hereof shall remain in full force and effect.

11.
Waiver. The waiver by either the Company or Employee of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party and shall in no way affect the enforcement of
all the other provisions of this Agreement.

12.
Survival. The terms of this Agreement survive the termination of Employee’s
employment.






